Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-13, and 15-22 are pending for examination.
Claims 4 and 14 were cancelled in an amendment filed 07/08/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with David Huang (Reg. No. 39,229) on 08/05/2022.
The application has been amended as follows: 

8. The method of claim 1, further comprising: selecting a free reserved extent from a group of reserved extents in the destination storage device; and updating the first count[[s]] for the group of normal storage devices, a second count of free reserved extents in a group of reserved extents in the destination storage device, and a third count of reserved extents which have been selected for a rebuild in the group of reserved extents in the destination storage device.

18. The electronic device of claim 11, the acts further comprising: selecting a free reserved extent from a group of reserved extents in the destination storage device; and updating the first count[[s]] for the group of normal storage devices, a second count of free reserved extents in a group of reserved extents in the destination storage device, and a third count of reserved extents which have been selected for a rebuild in the group of reserved extents in the destination storage device.

21. A method for selecting a rebuild destination in a storage system, the storage system comprising a plurality of storage devices, the method comprising: detecting a group of failed stripes associated with a group of failed extents in a failed storage device among the plurality of storage devices; determining a group of normal storage devices other than the failed storage device among the plurality of storage devices; regarding a normal storage device in the group of normal storage devices, obtaining a first count for the normal storage device, the first count representing a number of failed stripes which are allowed to be rebuilt to the normal storage device in the group of failed stripes; selecting, based on the first count, a destination storage device from the group of normal storage devices for rebuilding a failed stripe in the group of failed stripes; selecting a free reserved extent from a group of reserved extents in the destination storage device; and updating the first count[[s]] for the group of normal storage devices, a second count of free reserved extents in a group of reserved extents in the destination storage device, and a third count of reserved extents which have been selected for a rebuild in the group of reserved extents in the destination storage device.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 07/08/2022, with respect to Claims 1-3, 5-13, and 15-20 have been fully considered and are persuasive due to amendments made to at least the independent claims.  The rejection of Claims 1-3, 5-13, and 15-20 has been withdrawn. 

Allowable Subject Matter
Claims Claims 1-3, 5-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 5, 11, 15, 20, and 21 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of the claims as a whole:
Claims 1, 11, and 20: “wherein selecting the destination storage device from the group of normal storage devices comprises: selecting a normal storage device with a smaller first count from the group of normal storage devices as the destination storage device”
Claims 5 and 15: “wherein a storage device among the plurality of storage devices comprises a group of reserved extents, and selecting the destination storage device from the group of normal storage devices comprises: determining a second count of free reserved extents in the group of reserved extents in the normal storage device; and selecting the destination storage device according to the second count”
Claim 21: “selecting a free reserved extent from a group of reserved extents in the destination storage device; and updating the first counts for the group of normal storage devices, a second count of free reserved extents in a group of reserved extents in the destination storage device, and a third count of reserved extents which have been selected for a rebuild in the group of reserved extents in the destination storage device”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Gao et al. (US Patent Application Publication No. US 20190332479 A1) teaches techniques manage a storage system. The storage system includes at least one part of multiple storage devices, which may include a first portion and a second portion, the first portion being for storing data and the second portion being reserved for rebuilding the storage system. The techniques involve: determining a storage device in the at least one part of storage devices fails; recovering data in a first portion of the failed storage device on the basis of data in a first portion of a normal storage device other than the failed storage device in the at least part of storage devices; selecting a group of storage devices from normal storage devices among the multiple storage devices; and writing recovered data to a second portion in the group of selected storage devices. Thereby, the speed of rebuilding the storage system may be increased, and further the overall performance of the storage system may be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114